         Case 3:06-cr-00599-JAJ-TJS Document 173 Filed 08/07/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                EASTERN DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                               No. 3:06-cr-0599-JAJ
 vs.
 TRACY ALAN BARNETT,
                                                               ORDER
                Defendant.

         This matter comes before the court pursuant to a motion filed by defendant pursuant
to 18 U.S.C. § 3582(c)(1)(A), seeking a modification of the term of his imprisonment to time
served and commencement of a term of supervised release previously imposed. The Court
finds:
         1.    Defendant was sentenced on October 2, 2008, in the United States District
Court for the Southern District of Iowa, to a 240-month term of imprisonment followed by
a 10-year term of supervised release. [Dkt. 79]
         2.    Defendant claims that he should receive compassionate release under 18
U.S.C. § 3582(c)(1)(A), based on the combination of his medical conditions and the ongoing
COVID-19 pandemic. Defendant, age 53, has stage III colon cancer. His cancer is in
remission. [Dkt. 170 at 1]
         3.    Title 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018
(FSA), Pub. L. No. 115-391, 132 Stat. 5194 (2018), now authorizes the Court to modify a
term of imprisonment upon a finding that extraordinary and compelling reasons warrant the
reduction.     Compassionate release is not mandatory, even if the court finds an
“extraordinary and compelling reason,” however. See, e.g., United States v. Chambliss, 948
F.3d 691, 693 (5th Cir. 2020). Instead, whether to grant such a reduction involves a 4-step
analytical scheme, considering the following issues in succession: (1) timing or satisfaction
of administrative requirements, see 18 U.S.C. § 3582(c)(1)(A); (2) extraordinary or
      Case 3:06-cr-00599-JAJ-TJS Document 173 Filed 08/07/20 Page 2 of 4




compelling reasons, see id. at 3582(c)(1)(A)(i); (3) lack of danger to any other person or the
community, see U.S.S.G. § 1.B.1.13 (applicable policy statement); and (4) § 3553(a) factors,
18 U.S.C. § 3582(c)(1)(A). Cf. Chambliss, 948 F.3d at 692-94.
              A.     At the first step, the administrative exhaustion requirement is satisfied
       [1] if “the defendant has fully exhausted all administrative rights to appeal a failure
       of the Bureau of Prisons to bring a motion on the defendant’s behalf,” or [2] there has
       been a “lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis
       added). Some courts consider this exhaustion requirement to be a claim-processing
       rule subject to possible equitable tolling, but most consider it jurisdictional or
       otherwise mandatory. Compare, e.g., United States v. Smith, No. 12 CR. 133 (JFK),
       2020 WL 1849748, at *3 (S.D.N.Y. Apr. 13, 2020) (exhaustion is non-jurisdictional),
       with, e.g., United States v. Lugo, No. 2:19-CR-00056-JAW, 2020 WL 1821010, at *3
       (D. Me. Apr. 10, 2020) (even if the exhaustion requirement was not jurisdiction, it
       was “both clear and mandatory,” so that the court could not read an exception into it);
       United States v. Johnson, No. RDC-14-0441, 2020 WL 1663360, at *3–6 (D. Md.
       Apr. 3, 2020) (concluding that § 3582(c)(1)(A)’s exhaustion requirement is
       jurisdictional and, regardless, there are no exceptions to the exhaustion requirement).
              B.     At the second step of the analysis, the defendant must show
       “extraordinary and compelling reasons” warranting a reduction. Section 3582(c)(1)
       does not define such reasons. The Sentencing Guidelines do identify such reasons
       in U.S.S.G. § 1B1.13, cmt. n.1, however. A defendant’s medical conditions may
       constitute extraordinary and compelling reasons only if the defendant is suffering
       from a terminal illness, or if he is “(I) suffering from a serious physical or medical
       condition, (II) suffering from a serious functional or cognitive impairment, or (III)
       experiencing deteriorating physical or mental health because of the aging process”
       and the condition substantially diminishes the defendant’s ability to provide self-care
                                             2
       Case 3:06-cr-00599-JAJ-TJS Document 173 Filed 08/07/20 Page 3 of 4




       in prison. Id.
                 C.     At the third step, compassionate release is appropriate only where “the
       defendant is not a danger to the safety of any other person or to the community, as
       provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2); see also United States v.
       Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *5 (N.D. Iowa Jan. 8, 2020)
       (setting out the § 3142(g) factors).
                 D.     If all the preceding requirements have been satisfied, at the fourth step,
       the court “consider[s] the factors set forth in section 3553(a) to the extent that they
       are applicable.” 28 U.S.C. § 3852(c)(1)(A). The court must provide reasons for its
       determination based on consideration of the § 3553(a) factors. Chambliss, 948 F.3d
       at 693.
       4.        Here, defendant satisfied the exhaustion requirement by sending a request for a
reduction in sentence, which was denied by the warden at FMC Butner. Over 30 days have passed
since this denial. [Dkt. 170 at 2].    However, defendant fails to demonstrate that his medical
conditions constitute extraordinary and compelling reasons for his release. “A compassionate release
due to a medical condition is an extraordinary and rare event.” White v. United States, 378 F. Supp.
3d 784 (W.D. Mo. 2019). Even when a medical condition may make confinement more difficult,
that alone is not a sufficient basis for compassionate release. See United States v. Malone, No.
1:07CR00037-001, 2019 WL 3337906, at *2 (W.D. Va. July 25, 2019).
       5.        Although defendant’s condition is serious, it does not rise to the level of
“extraordinary and compelling reasons.” Defendant does not allege that his cancer is terminal
or that it substantially impairs his ability to provide self-care in prison. The ongoing COVID-
19 pandemic does not change this analysis. The BOP has taken steps to protect inmates who,
like the defendant, have pre-existing conditions that make them more susceptible to COVID-
19.   See   BOP       Implementing     Modified     Operations,     Fed.   Bureau     of    Prisons,
https://www.bop.gov/coronavirus/covid19_status.jsp          (last   visited    Aug.    6,    2020).
Defendant has not shown that these procedures are inadequate to protect or treat him.

                                                3
      Case 3:06-cr-00599-JAJ-TJS Document 173 Filed 08/07/20 Page 4 of 4




      6.     After consideration of all defendant’s arguments, the Court concludes that
defendant has not satisfied the requirements for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A), as amended by the First Step Act of 2018.
      IT IS THEREFORE ORDERED that the July 6, 2020, Motion for Compassionate
Release [Dkt. 170] is denied.
      DATED this 7th day of August, 2020.




                                           4
